Name: Commission Regulation (EC) No 2270/1999 of 27 October 1999 determining the extent to which applications lodged in October 1999 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 28. 10. 1999L 277/18 COMMISSION REGULATION (EC) No 2270/1999 of 27 October 1999 determining the extent to which applications lodged in October 1999 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 (1) opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1323/1999 (2), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (3), as last amended by Regulation (EC) No 1327/1999 (4) and in partic- ular Article 5(5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1999 are, in the case of certain products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 October to 31 December 1999 submitted pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 January to 31 March 2000 applications may be lodged pursuant to Regula- tions (EC) No 1474/95 and (EC) No 1251/96 for import licences for the total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 28 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 145, 29.6.1995, p. 19. (2) OJ L 157, 24.6.1999, p. 29. (3) OJ L 161, 29.6.1996, p. 136. (4) OJ L 157, 24.6.1999, p. 37. EN Official Journal of the European Communities28. 10. 1999 L 277/19 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1999 E1  E2 100,00 E3 100,00 P1 100,00 P2 100,00 P3 3,21 P4 12,05 P1 3 641,00 P4 6 628,63 P2 945,00 Total quantity available for the period 1 January to 31 March 2000 E3 200,00 P3 146,00 Group No E1 97 648,00 ANNEX II (t) E2 4 071,57